On July 11, 1994, the court found the defendant in violation of the conditions of his suspended sentences and so it is the judgment of the court that defendant’s prior suspended sentences are hereby revoked and the defendant is sentenced to a term of six (6) years on Count I: Issuing a Bad Check, a Felony, and to a term of three (3) years on Count II: Bail Jumping, a Felony, to be served in the Montana State Prison. Said sentences shall run consecutively with each other and consecutively to the sentence imposed in Lewis and Clark County. Defendant shall receive credit for eighty-eight (88) days jail time which he has previously served.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is *36either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
DATED this 19th day of April, 1995.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Michael Stilson for representing himself in this matter.